Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered March 4, 1991, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and upon his plea of guilty, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to two consecutive terms of imprisonment of 1 Vi to 3 years, unanimously affirmed.
Defendant’s argument that the Trial Judge’s interjection of questions improperly interfered with the examination of witnesses is unpreserved for appellate review as a matter of law for failure to object thereto (People v Charleston, 56 NY2d 886, 887-888). In any event, were we to review the issue in the interest of justice, we would find that the Trial Judge acted *347within reasonable limits to clarify confusing testimony and elicit relevant facts (People v Yut Wai Tom, 53 NY2d 44, 55).
Further, in view of defendant’s past record and the separate character of the two crimes of which he was convicted, it was not an abuse of discretion to impose consecutive sentences (see, People v Farrar, 52 NY2d 302, 305-306). Concur — Sullivan, J. P., Milonas, Kupferman and Ross, JJ.